Citation Nr: 0834979	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  02-10 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	T. J. Reed, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

A December 2005 Board decision denied the veteran's claim for 
an increased rating for peripheral neuropathy of the left 
lower extremity, denied the veteran's claim for service 
connection for hypertension as secondary to service-connected 
diabetes mellitus, and remanded the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
The veteran appealed the hypertension claim to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2007, the Court issued an order which granted a 
joint motion of the parties, for remand and to vacate the 
Board's April 2007 denial of service connection for 
hypertension as secondary to service-connected diabetes.  A 
copy of the motion and the Court's Order has been 
incorporated into the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2007 joint motion states that the veteran has not 
been provided the required notice regarding the information 
or evidence that is necessary to substantiate the veteran's 
claim for secondary service connection for hypertension.  
Accordingly, the veteran's claim must be remanded so that he 
may be supplied the required notice.  

The Board notes that the claims file contains conflicting 
evidence regarding whether the veteran's hypertension is 
related to the veteran's service-connected diabetes mellitus.  
The Board finds that a review of the veteran's medical 
records by a hypertension specialist for purposes of a 
medical opinion would be helpful in deciding the veteran's 
claim.  

In a September 2008 letter, the veteran's attorney requested 
that the veteran's current VA treatment records be obtained 
and associated with the veteran's claims file.  These records 
should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2007).

The December 2005 Board decision remanded the veteran's claim 
for service connection for PTSD for further development.  The 
development specified in the remand section of the December 
2005 Board decision should be completed prior to return of 
the veteran's claims file to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), to include a 
description of the information and 
evidence necessary to substantiate his 
claim for service connection for 
hypertension as secondary to a service-
connected disability.  This letter should 
also provide an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should request copies of all of 
the veteran's VA treatment records dated 
from August 2005 to present.

3.  When the above actions have been 
accomplished forward the veteran's claims 
files to a specialist in the field of 
hypertension.  The specialist should 
review the veteran's medical evidence, 
including the November 2002, May 2003, and 
August 2003 statements of VA physicians 
regarding the origins of the veteran's 
hypertension.  The physician should also 
review the other medical evidence of 
record and the information submitted by 
the veteran's attorney in March 2006 
regarding diabetes and hypertension.  The 
physician should then provide an opinion 
as to whether there is a 50 percent chance 
or greater that the veteran's hypertension 
disability was caused by, or aggravated 
by, the veteran's service-connected 
diabetes mellitus.  Reasons and bases for 
all opinions expressed should be provided.  

4.  The RO should complete the remand 
instructions as listed in the Board's 
December 2005 decision remanding the 
veteran's claim for service connection for 
PTSD.

5.  After completing any necessary 
development, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity for response before the claims 
file is returned to the Board for further 
appellate consideration.  The supplemental 
statement of the case should show review 
of all evidence received since the August 
2005 supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




